Mathews, J.
delivered the opinion of the court. The act of the legislature, on which this action is brought, in the cases for which it provides, (and of which the present is one) ex- tended the jurisdiction of the parish courts, and authorizes an appeal directly to this. But, it has been repealed in toto, by an act bearing date of the 8th of February, 1817, which was pleaded to the jurisdiction of the court below, by the defendant, and not denied by the plaintiff to be in force at the time it was pleaded.
The repealing act, being in force before the parish court gave judgment in the cause, and and *464the jurisdiction of that court depending entirely on the repealed one, it is clear that the latter had ceased to exist, and that the court erred in sustaining its jurisdiction in the case.
It is, therefore, ordered, adjudged and decreed, that the judgment be annulled, avoided and reversed; and this court, proceeding to give such a judgment as, in their opinion, ought to have been rendered in the court a quo, it is ordered, adjudged and decreed, that the plaintiff's petition be dismissed, with costs.